Citation Nr: 1635430	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-13 011	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a timely notice of disagreement (NOD) in August 2008 and the RO issued a statement of the case (SOC) in March 2009.  The Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Furthermore, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Veteran originally filed his service connection claim for "hearing loss."  However, the Board finds that there is only sufficient evidence of record to adjudicate service connection for right ear hearing loss.  Further development is needed before the Board may address the issue of service connection for left ear hearing loss.  Therefore, these issues are now set forth as listed above. 

The issues of right ear hearing loss, tinnitus, and a lumbar spine disability are addressed in the decision below.  The issue of left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The Veteran does not have current diagnoses of tinnitus or right ear hearing disability. 

2.  The Veteran's current lumbar spine disabilities have been attributed to separate disease processes progressing naturally, rather than his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2014); 38C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The Veteran's current lumbar spine disabilities were neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claim, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).


Service connection for right ear hearing loss

The Veteran seeks service connection for right ear hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Treatment records indicate that the Veteran underwent audiology testing in May 2009 and July 2013.  In May 2009, the audiogram did not reflect the existence of a right ear hearing disability.  See VA Treatment Records, 213 (Jan. 6, 2016) (VBMS); see also 38 C.F.R. § 3.385.  Although the treatment provider tested the Veteran's speech discrimination, the Maryland CNC word list was not used and cannot serve as a basis to establish the presence of a disability for VA purposes.  See 38 C.F.R. § 3.385; see also VA Treatment Records, 213 (Jan. 6, 2016) (VBMS).  

In July 2013, the Veteran was afforded a VA audiology examination, which relied upon speech discrimination and pure tone testing.  Pursuant to VA regulations, the examiner relied upon the Maryland CNC word list.  See VA examination, 3 (Aug. 6, 2013) (VBMS); see also 38 C.F.R. § 3.385.  The examiner did not find the existence of a hearing loss disability in the right ear.  See VA examination, 4 (Aug. 6, 2013) (VBMS); see also 38 C.F.R. § 3.385.  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the Veteran has not been shown to have a right ear hearing loss disability during the pendency of his claim, service connection for right ear hearing loss is denied.  38 C.F.R. § 3.385  

Service connection for tinnitus

The Veteran also seeks service connection for tinnitus.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Notably, during the pendency of his appeal, the Veteran has denied experiencing the symptoms of tinnitus.  See, e.g., VA examination, 6 (Aug. 6, 2013) (VBMS) (reporting that the Veteran had left-sided tinnitus during basic training, but noting that he no longer has it).  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for tinnitus is denied.  

Service connection for a lumbar spine disability

The Veteran also seeks service connection for a lumbar spine disability.  As previously discussed, service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with lumbar spine disabilities, to include lumbar arthritis and lumbago.  See VA examination, 9 (Aug. 6, 2013) (VBMS).  As the Veteran has current lumbar spine disabilities, this satisfies the first Shedden element of service connection.  See Shedden, 381 F.3d 1167.

Regarding the second element, the Board notes that the Veteran's service treatment records reflect complaints of lumbar pain while playing basketball in September 1977.  See Service Treatment Records, 29 (Oct. 1, 1979) (VBMS).  The assessments were muscle strain and/or sacral pain.  See id.  In light of these facts, the Board finds that the Veteran had an in-service injury, satisfying the second Shedden element of service connection.  See Shedden, 381 F.3d 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disabilities and his in-service complaints.  In July 2013, the Veteran underwent a VA examination.  After reviewing the claims file and performing appropriate testing, the examiner noted that the Veteran's in-service injury had "improved after therapy" and that his spine was normal at discharge.  See VA examination, 9 (Aug. 6, 2013) (VBMS).  Consequently, the examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury and most likely a separate disease process progressing naturally.  Id. at 9-10.  As this fails to establish a nexus with service, it does not provide a basis for an award of service connection.  See Shedden, 381 F.3d at 1167.

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his recurrent back pain during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Regarding credibility, however, the Board notes that the earliest reports of post-service back pain are from October 2006.  See VA Treatment Records, 2 (May 17, 2008) (VBMS).  This prolong period since service without evidence of treatment suggests any contention of on-going symptoms from service discharge is not accurate.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim).  This conclusion is further supported by the evidence showing the Veteran did not lack access to medical care or exhibit a tendency to bear up under progressively worsening symptoms, as might account for the lack of record of relevant complaints in the years since service.  The evidence shows the Veteran had access to medical care during years prior to when he first sought treatment for his back pain in October 2006, and that he had self-treated the symptoms for only two weeks.  See, e.g., VA Treatment Records, 1,2 (May 17, 2008 VBMS receipt date) (VBMS).  

Furthermore, the Veteran reported to treatment providers that his "pain was not associated with any injury."  Id.  The Board notes that the Veteran would be particularly inclined toward truthfulness in his statements to treatment providers, in order to facilitate productive treatment.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Consequently, the Board finds that the Veteran has not demonstrated a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

In the absence of adequate evidence to establish a nexus or continuity of symptomatology, service connection for a low back disability must be denied.  See Shedden, 381 F.3d at 1167; see also Walker, 708 F.3d at 1336.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disability is denied.


REMAND

Service connection for left ear hearing loss

The Veteran seeks service connection for left ear hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with left ear hearing loss.  See VA examination, 4 (Aug. 6, 2013) (VBMS).  Thus, the Veteran has satisfied the first element of service connection.  See Shedden, 381 F.3d at 1167.   

Regarding the second element, the Board notes that the Veteran's service treatment records reflect complaints of left ear pain and decreased hearing after being hit in the head in March 1976.  See Service Treatment Records, 13 (Oct. 1, 1979) (VBMS).  An April 1976 referral notes complaints of otalgia and decreased hearing as a result of having been hit in the left ear.  See id. (noting a traumatic left tympanic membrane perforation, following a blow to the left face and ear, with slight conductive loss); see also id. at 12 (pure tone audiogram from March 1976).  The Board also notes that the Veteran was exposed to acoustic trauma due to this nature of his service.  See DD-214, 2 (Jan. 29, 2016) (VBMS) (noting experience using explosives).  In light of these facts, the Board finds that the Veteran had an in-service injury, satisfying the second Shedden element of service connection.  See Shedden, 381 F.3d 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and his in-service complaints.  Unfortunately, the Board finds that the medical evidence of record requires additional development to fairly adjudicate the Veteran's claim. 

In July 2013, the Veteran underwent a VA examination for his hearing loss.  The Veteran's primary contention regarding his hearing loss disability is that it was caused by his left ear injury during active duty service.  See VA Treatment Records, 123 (Jan. 6, 2016) (VBMS).  The examiner ultimately concluded that the hearing loss was less likely as not due to military noise exposure.  See VA examination, 5 (Aug. 6, 2013) (VBMS).  Facially, given its narrow scope, this conclusion has limited probative value in addressing whether the Veteran's prior left ear injury caused his current left ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that the examiner relied heavily on the Veteran's separation audiogram for her negative nexus opinion.  See VA examination, 5 (Aug. 6, 2013) (VBMS).  The examiner noted that the separation audiogram indicated that the Veteran "passed" his hearing examination.  See id.  However, closer inspection of the separation audiogram actually reveals some degree of hearing loss (although not a disability as VA defines it).  See, e.g., Service Treatment Records, 50 (Oct. 1, 1979) (VBMS) (noting hearing thresholds of 25 dB at 500, 1000, 2000, and 4000 Hz); see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting "normal hearing" is from 0 to 20 dB); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (holding in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss).  In this regard, the Board further notes that the Veteran reported that he had "ear, nose, and throat trouble" along with "hearing loss" in connection with his service discharge examination.  See Service Treatment Records, 51 (Oct. 1, 1979) (VBMS).

Finally, the Board notes that the Veteran has reported excessive noise exposure during both his military (exposure to mortars, gunfire during war games, etc.) and civilian (employment in commercial roofing with power-operated screw guns) careers.  See VA Treatment Records, 123 (Jan. 6, 2016) (VBMS).  

For the above reasons, the Board finds that additional medical opinion is necessary to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the July 2013 medical opinion for an addendum opinion regarding the Veteran's left ear hearing loss.  If this examiner is not available, the record should be provided to another appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the new opinion. 

Following a review of the record the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's left ear hearing loss was due to his active duty service, to specifically include his left ear injury OR exposure to acoustic trauma. 

In this regard, the examiner is specifically advised of the following:

(a)  The Veteran suffered a left ear injury during active duty service and was also exposed to acoustic trauma during his military career. 

(b) The Veteran's separation audiogram indicates some degree of hearing loss with thresholds in decibels of 25 at the tested frequencies. 

(c)  The Veteran reported having "ear, nose, and throat trouble" and "hearing loss" at the time of his discharge examination. 

(d)  The Veteran has also reported excessive noise during civilian employment, working in commercial roofing with power-operated screw guns for 2.5 years. 

(e) The Veteran has only been diagnosed with a hearing loss disability in his left ear, the specific ear injured during his active duty service. 

The requested report should include a complete explanation for all opinions expressed.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



















Department of Veterans Affairs


